Case 3:18-bk-00800-.]AF Doc 210 Filed 10/02/18 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE I)IVISION
lN RE: CASE NO.: 3118-bk-0080()-JAF
GEA SEASIDE INVESTMENT, INC. Chapter ll
Debtor (s).
/

 

DEBTOR’S MOTION TO DETERMINE LIEN NULL AND VOID
(Instrument Number 2014225720 - 13 S. Peninsula Dr., I)avtona Beach, FL 32218)

Debtor, GEA SEASIDE lNVESTl\/IENT, INC., tiles this l\/lotion to Deterrnine Lien Null'

and Void and in support States as follows:
la INTRGDUCTION

l. On January lO, 20l3, Debtor filed a previous Chapter ll case 3;l3-bk-00l65-JAF.
2. The automatic stay Went into effect and remained in effect until entry of a confirmation
order on January 5, 2016. See ll U.S.C. § 362(a), (c).
3. During all relevant times, Debtor owned the real property at 13 S. Peninsula Dr., Daytona
Beach, FL 32218 (the “Real Property”).
4. On December l7, 2014, the City of Daytona Beach placed a lien on the Real Property as

recorded at Book 7064 Page 4340 of the Ofticial Records of Volusia County, Florida, lnstrument

#2014225720.

5. The City of Daytona Beach did not seek or obtain relief from stay prior to imposing the
lien.

6. 'l`he actions of the City of Daytona Beach in attempting to create, perfect or enforce a lien

against property of the estate violated the automatic stay pursuant to ll U.S.C. §§ 362(a)(4).
7. “ln the Eleventh Circuit, actions ‘taken in violation of the automatic stay are Void and

Without effect.”’ Venn v. Bazzel (]n re Lamberl), 273 B.R. 663 (Bankr. N.D. Fla. 2002) (quoting

Case 3:18-bk-00800-.]AF Doc 210 Filed 10/02/18 Page 2 of 3

Borg-WarnerAccepla)/zce Corp. v. Hall, 685 F.2d 1306, 1308 (l lth Cir. 1982)).

8 . The automatic stay arose When the prior Chapter ll was filed on January lO, 20l3. The

“stay automatically arises Without the necessity of judicial intervention.” See Myers v. Mz'racle

Fl`na)/zce, lnc. (In re Myers), 402 B.R. 370 (Bankr. M.D. Ala. 2009).

9. The creation and recording of the lien Were in violation of the automatic stay and are

void.

lO. Accordingly, the Debtor requests entry of an Order:

3.

b.

Finding the City of Daytona Beach violated the automatic stay in the prior case;
Determining the lien is null and void and of no further force or effect;

Directing Debtor to record the Order in the official records memorializing the
extinguishment of the lien; and

Granting any other relief the Court deems necessary and just.

DATED this 21 day of October, 2018.

LaW Oftices of Mickler & l\/lickler, LLP

By: /s/ TaylorJ. Kz'ng
TAYLOR J. KING

Florida Bar No. 72049

Attorney for Debtor(s)

5452 Arlington Expressway

Jaeksonville, Florida 3221 1

(904) 725-0822\FAX 725-0855

CERTIFICATE OF SERVICE

l HEREBY CERTIFY that a copy of the foregoing Was furnished to:

City of Daytona Beach
c/o Robert Jagger, City Attorney
301 S. Ridgewood Avenue

Case 3:18-bk-00800-.]AF Doc 210 Filed 10/02/18 Page 3 of 3

Daytona Beach, FL 32114 (hy U.S. Mail, postage pre-paid);
Which is the place it regularly conducts its business; and to
Ofiice of United States Trustee
400 W. Washington, Suite 1100
Orlando, FL 32801 (by CM/ECF tiling)
Which is the place he regularly conducts his business, this Z“ day of October, 2018.

/S/ Taylor J. Kz'ng
Taylor J. King, Attorney

b.)

